Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James E. Armstrong IV on 07/18/2022.

The application has been amended as follows: 
Amend claim 1 as shown in the following mark-up:
1.     A β-galactosidase enzyme comprising NOS: one of SEQ ID NOS: 1 to 4.

Amend claim 23 as shown in the following mark-up:
23.       An isolated polynucleotide comprising: 



encoding a protein with β-galactosidase activity.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Cryptococcus species are a known source of beta-galactosidases of industrial interest.  For example, Ohtsuka et al. (J. Fermentation Bioeng. 70 (1990): 301-07) (previously cited) describes a beta-galactosidase isolated from Crypococcus laurentii OKN-4 with high galactosyl transferase activity for production of galactooligosaccharides.  However, in view of the holding of In re Kubin, 90 USPQ2d 1417, 561 F.3d 1351 (Fed. Cir. 2009), there is no specific motivation in the art to clone a beta-galactosidase from Cryptococcus terrestris having a sequence of recited SEQ ID NO: 1 that is otherwise not described in the prior art of art.  That is, although Crypococcus laurentii OKN-4 is known to produce an industrially useful beta-galactosidase this same teaching by Ohtsuka et al. is not considered to provide a fair motivation to clone a similar beta-galactosidase from Crypococcus laurentii OKN-4.  It is noted that recited SEQ ID NO: 5 is a cDNA encoding part of SEQ ID NO: 1 of the specification.
Claim 1 requires at least 90% identity to one of recited SEQ ID NOS: 1-4 with at least one “substitution modification,” wherein a substitution modification is considered to be limited to an exchange of one amino acid residue for another and not extending to deletions and/or insertions.  For example, the specification, para. [0013], sets forth "’conservative amino acid substitution’ means the substitution of an amino acid residue with another amino acid residue having a side chain with similar properties,” which indicates that the term substitution modification means replacement of one amino acid for another.  As discussed in the prior Office Action, SEQ ID NO: 1 appears to have a N-terminal signal sequence that is removed upon secretion from a cell; however, such removal or truncation of a signal sequence does not constitute a “substitution modification” as discussed.  The evidence of record does not evidence the specific existence of a naturally-occurring beta-galactosidase having at least 90% identity to one of SEQ ID NOS: 1-4 with a substitution modification.  The closest naturally-occurring beta-galactosidase evidenced by the current record is a beta-galactosidase from Cryptococcus albidus described in GenBank, Accession No. BCD33911.1, 2020, ncbi.nlm.nih.gov (previously cited) having approximately 87% identity with recited SEQ ID NO: 1 and 4.  An alignment between the beta-galactosidase described in GenBank BCD33911.1 and recited SEQ ID NO: 4 is presented in the Office Action dated 06/01/2021.  As such, there is no evidence of record that indicates that claim 1 encompasses natural products as an exception to patentability under 35 U.S.C. 101.
It is noted that Cryptococcus terrestris is a yeast that is capable of imparting post-translational modifications including glycosylation to proteins derived or produced therefrom such that a beta-galactosidase derived from Cryptococcus terrestris is considered to have post-translational modifications not required by claim 1. See specification, para. [0006], describing removal of sugar chains from beta-galactosidase with O-glycosidase and neuraminidase.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD M EPSTEIN/Examiner, Art Unit 1652                                                                                                                                                                                                        




/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652